DETAILED ACTION
Status of the Claims
1.	Claims 1-14 and 16-18 are pending.
Status of the Rejections
2.	Rejection of claims 1-8, 12 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendment. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 5-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2015/0247819) as evidenced by Rothberg et al. (US 2015/0126378).
Claim 1, Shi et al. teach apparatus for analyzing/monitoring cell activity in a sample which would be a cell culture [0004] comprising:	
a substrate made up of silicon (reads on semiconductor substrate) having individual ISFETs disposed in array of chambers is comprised of source and drain ([0011][0010] and Fig 4);

	each ISFET is comprised of sensing layer 72 over the gate conductor configured to interact with cell culture in fluid (Fig 4 and [0034][0037]);
	a reference electrode 76 disposed within the medium 74 and configured to activate at least one ISFET positioned embedded within the medium, the sensor is configured to generate signal in accordance with the cell culture ( [0034[0019]][0037]).
The preamble recites “for monitoring a cell culture”. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim 5, Shi et al. teach the signal indicates cell metabolism or cell division [0037].

Claim 6, Shi et al. teach the sensing layer is made of up gate dielectric such silicon oxide or silicon oxynitride [0034].

Claim 7, Shi et al. teach the signal could represent pH [0034].



Claims 9, 10, 16 and 17, Shi et al. teach method of for analyzing/monitoring cell activity in a sample which would be a cell culture [0004] comprising:
	additives such as antibiotics or antifungals (reads on medications or drug) added/inoculate into the sample comprising cells [0037];
positioning ISFET’s (one or more electrochemical sensors) embedded within a sample of cells located at the base of the chamber (Figs 1 and 2B and [0004][0008]);
	generate signals in accordance with the sample of cells ([0036][0022]);
	analyzing the signals from the ISFET to determine cell activity such as cell metabolism or cell division over time based on environmental conditions (reads on sensitivity information) [0036][0037].

Claim 11, Shi et al. teach the signal could represent electrical potential [0035].

Claims 12 and 13, Shi et al. teach chambers with antimicrobials may be compared to chambers without antimicrobials (reads on reference component including chambers comprising array of electrochemical/ISFET array). Shi et al. further teaches data analysis and/or interpretation could be automated [0038] and it is well known automated analysis are performed by computer which includes data storage devices to store signals of standard/reference component to data analysis as supported by Rothberg et al. [0369][0223].

Claim 14, Shi et al. teach the ISFET is activated to generate signals in response to potential (VGS) applied to reference electrode (see Fig 4 and [0032]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2015/0247819).
	Claims 2 and 3, Shi et al. teach data analysis and/or interpretation could be automated [0038] and thus it would be obvious if not apparent that automated analysis is performed by computer which includes data storage devices configured to receive and store signals of standard/reference component for data analysis as supported by Rothberg et al. [0369][0223] and the computer has a processor to analyze the signals from the ISFET’s to determine cell activity.

Claim 4, Shi et al. teach ISFET provides a signal which is equated with presence of a micro-organism [0028] and data analysis and/or interpretation could be automated [0038], thus it would be obvious if not apparent that signal being interpreted from the ISFET (reads on electrochemical sensor) indicates of transmit device electrically coupled to the ISFET array to communicate with the computer to indicate presence of microorganism as further evidenced by Rothberg et al. teach a transmit device (modem) electrically coupled to the ISFET array to communicate with the processor of the computer ([0232] and Fig 71).

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. as applied to claim 9 above, and further in view of VU et al. (US 2019/0004004). 
Claim 18, Shi et al. teach the cell activity is monitored due to changes in environmental conditions [0037] with an automated test equipment [0038] but do not teach issuing an alert signal regarding the status of the cell activity based from analyzing the signals from ISFET. 
However, VU et al. teach an analyte sensing system comprising sensor management system configured to receive, analyze and report signals generated from the sensor (abstract and [0120]). The management system also has test status monitoring features such as warning alarm [0122]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of VU et al. teaching to modify the automated test equipment of Shi et al. to include test status monitoring feature because it would alert the user with a warning alarm about the status of test i.e. cell activity.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues on page 9-10 of remarks that cited reference, Shi et al. do not teach adding additives to cells before the ISFET is positioned in the chamber but instead to capture the cell response to changes in condition like additives would require a time zero when the additive is added to be able to track changes in time. In response, examiner did not found any support in Shi et al. indicating a time zero is recorded to be able to track changes in time but instead Shi et al. teach in an example where the cell behavior is monitored after subjecting the sample to conditions that cause the microorganism in the sample to grow, thus a time zero is not required and inoculating/adding additive to cell prior to placing the ISFET to be monitored is obvious over the teaching of Shi et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795